Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 7/14/22 has been entered. Claims 1-22 have been canceled.  Claims 23-26, 30, 32, 36, and 38-39 have been amended.  Claims 23-39 remain pending in the application.
Applicant’s amendments to the Specification and have overcome the objections to the Specification and drawings as set forth in the Non-Final Office action mailed 4/19/22.
Response to Arguments
Applicant’s arguments with respect to claims 23-29, and 32-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. 
With regards to claim 23, Applicant argues Goeddeke (U.S. 6,351,948) fails to disclose “an outer housing comprising an internal surface and having a uniform thickness” (see Remarks filed 7/14/22, Pages 8-9) because the outer housing of Goeddeke has non-uniform thickness as point “A” and point “B” (of annotated copy of Goeddeke’s FIG 1, see Remarks filed 7/14/22, Page 9).  The Examiner does not find this argument persuasive.  It appears as though Applicant is arguing that the limitation “an outer housing comprising an internal surface and having a uniform thickness” requires that the outer housing have a uniform thickness everywhere, however there is nothing in the claims requiring this.  Goeddeke discloses a housing (10) which has a uniform thickness in sections (see Fig. 1 - element 10 is shown with uniform thickness at various sections) and this meets the claimed limitation. 
With regards to claim 23, Applicant argues Goeddeke fails to disclose the claimed limitation “an outer housing comprising an internal surface” (see Remarks filed 7/14/22, Page 10 (argument directed to first interpretation of Goeddeke) and Page 11 (argument directed to second interpretation of Goeddeke)).  The Examiner does not find this argument persuasive.  It appears as though Applicant is arguing that the internal surface be an internal surface of the outer housing, however there is nothing in the claims requiring this.  The claims require that the outer housing comprise an internal surface, and the internal surface (100c) of Goeddeke is shown within outer housing (10) in Fig. 1 (see Fig. 1 - element 100, which includes 100c per Col. 4, Lines 12-13, is shown comprised within element 10), and thereby the outer housing (10) includes/comprises internal surface 100c, and Goeddeke meets the claimed limitation in question. 
With regards to claim 23, Applicant argues Goeddeke fails to disclose “an elongated fuel tube affixed to said outer housing by a plurality of spaced apart joints” because J2 affixes the primary fuel tube 90 to the nozzle tip adapter 10c, and not the injector housing 10 (see Remarks filed 7/14/22, Page 10).  The Examiner does not find this argument persuasive.  The Examiner interprets element 10c as part of element 10 (see Figs 1, 1B, and Col. 3, Lines 53-59 (element 10c is shown/described welded to element 10s which is part of 10 per Col. 3, Line 40)), and because J2 affixes 90 to 10c, J2 affixes 90 to 10 and meets the claimed limitation in question.
With regards to claim 23, Applicant argues Goeddeke fails to disclose “said undulating tube outer surface being in direct contact with the internal surface at one or more undulations of said undulating tube outer surface between said spaced apart joints” (see Remarks filed 7/14/22, Pages 10-11).  The Examiner does not find this argument persuasive.  This argument is based on the internal surface allegedly needing to be an internal surface of the injector housing as argued earlier.  The claims require that the outer housing comprise an internal surface, and it is not required that the internal surface be an internal surface of the outer housing.  The internal surface (100c) of Goeddeke is shown within outer housing (10) in Fig. 1 (see Fig. 1 - element 100, which includes 100c per Col. 4, Lines 12-13, is shown comprised within element 10), and thereby the outer housing (10) includes/comprises internal surface 100c.  Goeddeke discloses said undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…”) being in direct contact with the internal surface (100c) at one or more undulations (see Fig. 2 - a type of one or more undulations of element 90 are shown) of said undulating tube outer surface between said spaced apart joints (J1, J2)(see Figs. 1-2 and Col. 4, Lines 9-14 - “…primary fuel tube 90 is shown including a generally helical spiral 90c along its intermediate length between the ends 90a, 90b thereof with the spiral outer surface or wall engaging the inner surface or wall 100c of the secondary fuel tube in line-to-line interference contact at one or more locations L therebetween…”) and thereby meets the claimed limitation in question.
With regard to claim 23, Applicant argues “outer surface of tube 90, however, does not belong to tube 100” (see Remarks filed 7/14/22, Page 11 (argument directed at second interpretation of Goeddeke)).  Here, Applicant appears to argue that the second interpretation of Goeddeke fails to meet the claimed limitation “an elongated fuel tube…including an undulating tube outer surface”.  The Examiner does not find this argument persuasive.  The claims do no require that the undulating tube outer surface belong to the elongated fuel tube, rather they require that the elongated fuel tube includes the undulating tube outer surface.  Goeddeke meets this claimed limitation as elongated fuel tube (100) encloses/houses/includes and undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…” (see Figs. 1 and 2 - portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is between 100a and 100b is shown/described as a type of undulating tube outer surface and is shown included within element 100 as shown in Figs. 1 and 2)) and thereby meets the claimed limitation in question.
With regards to Claim 23, Applicant argues Goeddeke does not teach “said undulating tube outer surface being in direct contact with the internal surface at one or more undulations of said undulating tube outer surface between said spaced apart joints” (see Remarks filed 7/14/22, Page 12 (argument directed at second interpretation of Goeddeke)).  More specifically Applicant argues 1) “the primary fuel tube 90 is not affixed by the joints J3 and J4”; 2) “the primary fuel tube 90 does not directly contact the inner surface of the injector housing 10”; and 3) “the secondary fuel tube 100 also does not directly contact the inner surface of the injector housing 10”.  The Examiner does not find this argument persuasive.  Regarding 1), element 90 has not been relied upon as the elongated fuel tube, rather the outer surface of element 90 has been relied upon as the undulating tube outer surface, and there is no claimed limitation that requires the undulating tube outer surface be affixed to the outer housing by the spaced apart joints.  Regarding 2), the outer surface of element 90 has been relied upon as the undulating tube outer surface, element 100c has been relied upon as the internal surface of the outer housing 10 (see Fig. 1 - element 100, which includes 100c per Col. 4, Lines 12-13, is shown comprised within element 10), and the outer surface of element 90 is shown in direct contact with the internal surface 100c of said outer housing (10) at one or more undulations (see Fig. 2 - a type of one or more undulations of element 90 are shown) of said undulating tube outer surface between said spaced apart joints (J3, J4)( see Figs. 1-2 and Col. 4, Lines 9-14 - “…primary fuel tube 90 is shown including a generally helical spiral 90c along its intermediate length between the ends 90a, 90b thereof with the spiral outer surface or wall engaging the inner surface or wall 100c of the secondary fuel tube in line-to-line interference contact at one or more locations L therebetween…” (referenced locations L are shown in Fig. 2 between 100a (which includes J3 as shown in Fig. 1A and per Col. 4, Lines 1-2) and 100b (which includes J4 as shown in Fig. 1B and per Col. 4, Lines 2-5))).  Regarding 3), element 100 has been relied upon as the elongated fuel tube and there is no claimed limitation requiring the elongated fuel tube to be in direct contact with the inner surface of the injector housing.  Rather the elongated fuel tube must include an undulating tube outer surface which in direct contact with the internal surface that is comprised by the outer housing.  The second interpretation of Goeddeke discloses an outer housing (10, tubular injector housing - Col. 2, Lines 32-33) comprising an internal surface (100c, inner surface - Col. 4, Line 12)(see Fig. 1 - element 100, which includes 100c per Col. 4, Lines 12-13, is shown comprised within element 10); an elongated fuel tube (100, elongated secondary fuel tube - Col. 3, Line 29) including an undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…” (see Figs. 1 and 2 - portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is between 100a and 100b is shown/described as a type of undulating tube outer surface and is shown included within element 100 as shown in Figs. 1 and 2)); and said undulating tube outer surface (portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is shown in Figs. 1 and 2 between 100a and 100b) being in direct contact with the internal surface (100c) of said outer housing (10) at one or more undulations (see Fig. 2 - a type of one or more undulations of element 90 are shown) of said undulating tube outer surface between said spaced apart joints (J3, J4)(see Figs. 1-2 and Col. 4, Lines 9-14 - “…primary fuel tube 90 is shown including a generally helical spiral 90c along its intermediate length between the ends 90a, 90b thereof with the spiral outer surface or wall engaging the inner surface or wall 100c of the secondary fuel tube in line-to-line interference contact at one or more locations L therebetween…” (referenced locations L are shown in Fig. 2 between 100a (which includes J3 as shown in Fig. 1A and per Col. 4, Lines 1-2) and 100b (which includes J4 as shown in Fig. 1B and per Col. 4, Lines 2-5))).  Therefore, Goeddeke meets the claimed limitation in question.
Applicant has argued claims 24-34 are allowable for the same reasons as indicated above regarding claim 23 (see Remarks filed 7/14/22, Page 12).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claim 23.
Claim Objections
Claim 32 is objected to because “spaced apart joints” in line 7 should be --a plurality of spaced apart joints-- (“said spaced apart joints” are later referenced, e.g. in line 10 of claim 32).
Claim 39 is objected to because “second spaced apart joints” in lines 4-5 should be --a second plurality of spaced apart joints-- (said spaced apart joints is later referenced in claim 39).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-29, and 32-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeddeke (U.S. 6,351,948).
Re claim 23:
A first interpretation of Goeddeke discloses a fuel tube assembly (10, tubular injector housing - Col. 2, Lines 32-33; 90, fuel tube - Col. 2, Line 63; 100, fuel tube - Col. 3, Line 29 (person having ordinary skill in the art would recognize elements 10, 90, and 100 collectively as a type of fuel tube assembly as shown in Fig. 1)) for a gas turbine engine fuel injector (5, pressure atomizing fuel injector - Col. 2, Lines 30-31 (a type of gas turbine engine fuel injector as described in Col. 1, Lines 10-12)), comprising: 
an outer housing (10, tubular injector housing - Col. 2, Lines 32-33) comprising an internal surface (100c, inner surface - Col. 4, Line 12)(see Fig. 1 - element 100, which includes 100c per Col. 4, Lines 12-13, is shown comprised within element 10) and having a uniform thickness (see Fig. 1 - element 10 is shown with a type uniform thickness (consistent with the instant invention as shown in Fig. 1)); and 
an elongated fuel tube (90, elongated primary fuel tube - Col. 2, Line 63) affixed to said outer housing (10) by a plurality of spaced apart joints (J1, J2 - joints - Col. 4, Line 52 (shown spaced apart between views of Figs. 1, 1A, and 1B))(see Figs. 1, 1A, and 1B and Col. 3, Lines 49-59 - element 90 is shown/described affixed to element 10 by elements J1 and J2) and including an undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…” (referenced spiral outer surface of element 90 is a type of undulating tube outer surface as shown in Figs. 1 and 2)) along at least a portion of a length (90L, intermediate length - Col. 3, Lines 38-39 (a type of a portion of a length of element 90 as described in Col. 3, Lines 38-39 and as shown in Figs. 1-2)) of the elongated fuel tube (90) between said spaced apart joints (J1, J2)(see Figs. 1-2 and Col. 4, Lines 9-14 - “…primary fuel tube 90 is shown including a generally helical spiral 90c along its intermediate length between the ends 90a, 90b thereof with the spiral outer surface… therebetween…”), said undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…”) being in direct contact with the internal surface (100c) at one or more undulations (see Fig. 2 - a type of one or more undulations of element 90 are shown) of said undulating tube outer surface between said spaced apart joints (J1, J2)(see Figs. 1-2 and Col. 4, Lines 9-14 - “…primary fuel tube 90 is shown including a generally helical spiral 90c along its intermediate length between the ends 90a, 90b thereof with the spiral outer surface or wall engaging the inner surface or wall 100c of the secondary fuel tube in line-to-line interference contact at one or more locations L therebetween…”).
Re claim 24:
Goeddeke (first interpretation) discloses the fuel tube assembly (10/90/100) of claim 23 (as described above), wherein a pair of opposite end regions (90a, open end - Col. 2, Line 63; 90b, opposite end - Col. 3, Line 54 (elements 90a and 90b are collectively shown as types of opposite end regions of element 90 in Figs. 1, 1A, and 1B and as described in Col. 4, Lines 62-63)) of said elongated fuel tube (90) are affixed to said outer housing (10)(see Figs. 1A and 1B - 90a is shown in Fig. 1A affixed to element 10 at J1; 90b is shown in Fig. 1B affixed to element 10 at J2) and said undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…”) extends from one of said pair of opposite end regions to the other of said pair of opposite end regions (see Figs. 1, 1A, and 1B - entirety of element 90 (including undulating tube outer surface referenced in Col. 4, Lines 9-12) is shown extending from 90a to 90b).
Re claim 25:
Goeddeke (first interpretation) discloses the fuel tube assembly (10/90/100) of claim 24 (as described above), wherein said pair of opposite end regions (90a, 90b) of said elongated fuel tube (90) comprise metallurgically joined joints (Col. 4, Lines 51-52 - “the brazed joints J1, J2” (a brazed joint is a type of metallurgically joined joint; 90a is shown comprising element J1 in Fig. 1A; 90b is shown comprising element J2 in Fig. 1B)).
Re claim 26:
Goeddeke (first interpretation) discloses the fuel tube assembly (10/90/100) of claim 23 (as described above), wherein said internal surface (100c) comprises an inner surface (Col. 4, Lines 12-13 - “…the inner surface or wall 100c of the secondary fuel tube…” (element 100 is the secondary fuel tube per Col. 3, Line 29)) of a second fuel tube (100, secondary fuel tube - Col. 3, Line 29) disposed about said elongated fuel tube (90) in said outer housing (10)(see Fig. 1 - element 100 is shown disposed about element 90 in element 10).
Re claim 28:
Goeddeke (first interpretation) discloses the fuel tube assembly (10/90/100) of claim 23 (as described above), wherein said internal surface (100c) defines a passage (see Figs. 1 and 2 - a type of passage is shown within element 100) in an injector strut (10s, strut portion - Col. 3, Line 40 (a type of injector strut as described in Col. 3, Line 40 - “…strut portion 10s of the injector housing 10…” ))(see Figs. 1 and 2 - element 100c is shown defining a type passage within element 100 between elements 100a and element 100b in Figs. 1 and 2, and this passage is shown within element 10s in Fig. 1)).
Re claim 29:
Goeddeke (first interpretation) discloses the fuel tube assembly (10/90/100) of claim 23 (as described above), wherein said undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…”) forms a helical or spiral tube surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…”).
Re claim 32:
Goeddeke (first interpretation) discloses a method (see Figs. 1, 1A, 1B, and 2) of assembling a fuel tube assembly (10, tubular injector housing - Col. 2, Lines 32-33; 90, fuel tube - Col. 2, Line 63; 100, fuel tube - Col. 3, Line 29 (person having ordinary skill in the art would recognize elements 10, 90, and 100 collectively as a type of fuel tube assembly as shown in Fig. 1)) for a gas turbine engine fuel injector ((5, pressure atomizing fuel injector - Col. 2, Lines 30-31 (a type of gas turbine engine fuel injector as described in Col. 1, Lines 10-12)), the method comprising: 
a step of providing an outer housing (10, tubular injector housing - Col. 2, Lines 32-33) comprising an internal surface (100c, inner surface - Col. 4, Line 12)(see Fig. 1 - element 10 is shown provided and comprising element 100 therein, and element 100 includes element 100c per Col. 4, Lines 12-13) and having a uniform thickness (see Fig. 1 - element 10 is shown with a type uniform thickness (consistent with the instant invention as shown in Fig. 1)); 
a step of bending an elongated fuel tube (90, elongated primary fuel tube - Col. 2, Line 63) to define an undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…” (referenced spiral outer surface of element 90 is a type of undulating tube outer surface as shown in Figs. 1 and 2)) along at least a portion of a length (90L, intermediate length - Col. 3, Lines 38-39 (a type of a portion of a length of element 90 as described in Col. 3, Lines 38-39 and as shown in Figs. 1-2)) of the elongated fuel tube (90)(see Fig. 1 and Fig. 2 - element 90 is shown bent and thereby defining “the spiral outer surface” referenced in Col. 4, Lines 9-12 along 90L); 
a step of affixing said elongated fuel tube (90) to said outer housing by spaced apart joints (J1, J2 - joints - Col. 4, Line 52 (shown spaced apart between views of Figs. 1, 1A, and 1B))(see Figs. 1, 1A, and 1B and Col. 3, Lines 49-59 - element 90 is shown/described affixed to element 10 by elements J1 and J2); and 
a step of directly contacting the internal surface (100c) at one or more undulations (see Fig. 2 - a type of one or more undulations of element 90 are shown) of said undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…”) along at least the portion of the length of the elongated fuel tube between said spaced apart joints (J1, J2)(see Figs. 1-2 and Col. 4, Lines 9-14 - “…primary fuel tube 90 is shown including a generally helical spiral 90c along its intermediate length between the ends 90a, 90b thereof with the spiral outer surface or wall engaging the inner surface or wall 100c of the secondary fuel tube in line-to-line interference contact at one or more locations L therebetween…” (J1 is at element 90a as shown in Fig. 1A and J2 is at element 90b as shown in Fig. 1B, also as described in Col. 3, Lines 51-57)).  
Re claim 33:
Goeddeke (first interpretation) discloses the method (see Figs. 1, 1A, 1B, and 2) of claim 32 (as described above), wherein said spaced apart joints (J1, J2) comprise metallurgically joined joints (Col. 4, Lines 51-52 - “the brazed joints J1, J2” (a brazed joint is a type of metallurgically joined joint; 90a is shown comprising element J1 in Fig. 1A; 90b is shown comprising element J2 in Fig. 1B)) configured to hold said elongated fuel tube (90) in position in said outer housing (10)(see Figs. 1, 1A, 1B, and Col. 3, Lines 49-59).
Re claim 34:
Goeddeke (first interpretation) discloses the method (see Figs. 1, 1A, 1B, and 2) of claim 33 (as described above), wherein said internal surface (100c) comprises an inner surface (Col. 4, Lines 12-13 - “…the inner surface or wall 100c of the secondary fuel tube…” (element 100 is the secondary fuel tube per Col. 3, Line 29)) of a second fuel tube (100, secondary fuel tube - Col. 3, Line 29) disposed about said elongated fuel tube (90) in said outer housing (10)(see Fig. 1 - element 100 is shown disposed about element 90 in element 10).
Re claim 36:
Goeddeke (first interpretation) discloses the method (see Figs. 1, 1A, 1B, and 2) of claim 32 (as described above), further comprising bending the outer housing based on the step of directly contacting the internal surface (see Fig. 1 and Col. 5, Lines 28-31).
Re claim 37:
Goeddeke (first interpretation) discloses the method (see Figs. 1, 1A, 1B, and 2) of claim 32 (as described above), wherein said internal surface (100c) defines a passage (see Figs. 1 and 2 - a type of passage is shown within element 100) in an injector strut (10s, strut portion - Col. 3, Line 40 (a type of injector strut as described in Col. 3, Line 40 - “…strut portion 10s of the injector housing 10…” ))(see Figs. 1 and 2 - element 100c is shown defining a type passage within element 100 between elements 100a and element 100b in Figs. 1 and 2, and this passage is shown within element 10s in Fig. 1)).
Re claim 38:
Goeddeke (first interpretation) discloses the method (see Figs. 1, 1A, 1B, and 2) of claim 32 (as described above), wherein the step of bending said elongated fuel tube (90) comprises forming said undulating outer tube surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…”) as a helical or spiral tube surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…”).
Re claim 23:
A second interpretation of Goeddeke discloses a fuel tube assembly (10, tubular injector housing - Col. 2, Lines 32-33; 90, fuel tube - Col. 2, Line 63; 100, fuel tube - Col. 3, Line 29 (person having ordinary skill in the art would recognize elements 10, 90, and 100 collectively as a type of fuel tube assembly as shown in Fig. 1)) for a gas turbine engine fuel injector (5, pressure atomizing fuel injector - Col. 2, Lines 30-31 (a type of gas turbine engine fuel injector as described in Col. 1, Lines 10-12)), comprising: 
an outer housing (10, tubular injector housing - Col. 2, Lines 32-33) comprising an internal surface (100c, inner surface - Col. 4, Line 12)(see Fig. 1 - element 100, which includes 100c per Col. 4, Lines 12-13, is shown comprised within element 10) and having a uniform thickness (see Fig. 1 - element 10 is shown with a type uniform thickness (consistent with the instant invention as shown in Fig. 1)); and 
an elongated fuel tube (100, elongated secondary fuel tube - Col. 3, Line 29) affixed to said outer housing (10) by a plurality of spaced apart joints (J3, annular braze joint - Col. 4, Line 2; J4 (mislabeled as 34 in description at Line 5 of Col. 4) - tack welded joint - Col. 4, Line 5 (elements J3 and J4 are shown spaced apart between views of Figs. 1, 1A, and 1B))(see Figs. 1, 1A, and 1B and Col. 3, Line 67 - Col. 4, Line 5 - element 100 is shown/described affixed to element 10 by elements J3 and J4 (consistent with the instant invention as shown in Figs. 1, 1A, and 1B)) and including an undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…” (see Figs. 1 and 2 - portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is between 100a and 100b is shown/described as a type of undulating tube outer surface and is shown included within element 100 as shown in Figs. 1 and 2)) along at least a portion of a length (see Figs. 1 and 2 - a type of at least a portion of a length of element 100 is shown between elements 100a and 100b) of the elongated fuel tube (100) between said spaced apart joints (J3, J4)(see Figs. 1 and 2 - element 90 is shown extending beyond element 100, and therefore the entirety of element 100 (which includes the portion of element 100 between J3 (at 100a as shown in Fig. 1A and per Col. 4, Lines 1-2) and J4 (at 100b as shown in Fig. 1B and per Col. 4, Lines 2-5)) includes element 90 (which includes the spiral outer surface referenced in Col. 4, Lines 9-12)), said undulating tube outer surface (portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is shown in Figs. 1 and 2 between 100a and 100b) being in direct contact with the internal surface (100c) at one or more undulations (see Fig. 2 - a type of one or more undulations of element 90 are shown) of said undulating tube outer surface between said spaced apart joints (J3, J4)(see Figs. 1-2 and Col. 4, Lines 9-14 - “…primary fuel tube 90 is shown including a generally helical spiral 90c along its intermediate length between the ends 90a, 90b thereof with the spiral outer surface or wall engaging the inner surface or wall 100c of the secondary fuel tube in line-to-line interference contact at one or more locations L therebetween…” (referenced locations L are shown in Fig. 2 between 100a (which includes J3 as shown in Fig. 1A and per Col. 4, Lines 1-2) and 100b (which includes J4 as shown in Fig. 1B and per Col. 4, Lines 2-5))).

    PNG
    media_image1.png
    522
    843
    media_image1.png
    Greyscale


Re claim 27:
Goeddeke (second interpretation) discloses the fuel tube assembly (10/90/100) of claim 23 (as described above), wherein said undulating tube outer surface (portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is shown in Figs. 1 and 2 between 100a and 100b) is also in direct contact with an outer surface (Modified Fig. 1A above - A (person having ordinary skill in the art would recognize element A, which references the portion of element 90 between 90a and 100a, is a type of outer surface of element 90)) of a second elongated fuel tube (90, elongated primary fuel tube - Col. 2, Line 63) disposed inside said elongated fuel tube (100) in said outer housing (10)(see Modified Fig. 1A above, Figs. 1 and 2 - the portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is shown in Figs. 1 and 2 between 100a and 100b (relied upon as the undulating tube outer surface) is shown in direct contact with element A in Modified Fig. 1A above (element A extends from the relied upon undulating tube outer surface which is a type of direct contact); element A in Modified Fig. 1A above is shown as a type of outer surface of element 90; element 90 is shown disposed inside element 100 within element 10 in Fig. 1).
Re claim 32:
Goeddeke (second interpretation) discloses a method (see Figs. 1, 1A, 1B, and 2) of assembling a fuel tube assembly (10, tubular injector housing - Col. 2, Lines 32-33; 90, fuel tube - Col. 2, Line 63; 100, fuel tube - Col. 3, Line 29 (person having ordinary skill in the art would recognize elements 10, 90, and 100 collectively as a type of fuel tube assembly as shown in Fig. 1)) for a gas turbine engine fuel injector (5, pressure atomizing fuel injector - Col. 2, Lines 30-31 (a type of gas turbine engine fuel injector as described in Col. 1, Lines 10-12)), the method comprising: 
a step of providing an outer housing (10, tubular injector housing - Col. 2, Lines 32-33) comprising an internal surface (100c, inner surface - Col. 4, Line 12)(see Fig. 1 - element 10 is shown provided and comprising element 100 therein, and element 100 includes element 100c per Col. 4, Lines 12-13) and having a uniform thickness (see Fig. 1 - element 10 is shown with a type uniform thickness (consistent with the instant invention as shown in Fig. 1)); 
a step of bending an elongated fuel tube (100, elongated secondary fuel tube - Col. 3, Line 29) to define an undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…” (see Figs. 1 and 2 - portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is between 100a and 100b is shown/described as a type of undulating tube outer surface and is shown included within element 100 as shown in Figs. 1 and 2; and this portion of spiral outer surface of element 90 once included within element 100 is later defined by element 100 when the group of 90 and 100 is inserted in element 10 and then bent together as described in Col. 5, Lines 28-31)) along at least a portion of a length (see Figs. 1 and 2 - a type of at least a portion of a length of element 100 is shown between elements 100a and 100b) of the elongated fuel tube (100)(see Figs. 1 and 2 and Col. 5, Lines 28-31 - element 100 is shown/described bent and thereby defining the portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is between 100a and 100b); 
a step of affixing said elongated fuel tube (100) to said outer housing (10) by spaced apart joints (J3, annular braze joint - Col. 4, Line 2; J4 (mislabeled as 34 in description at Line 5 of Col. 4) - tack welded joint - Col. 4, Line 5 (elements J3 and J4 are shown spaced apart between views of Figs. 1, 1A, and 1B))(see Figs. 1, 1A, and 1B and Col. 3, Line 67 - Col. 4, Line 5 - element 100 is shown/described affixed to element 10 by elements J3 and J4 (consistent with the instant invention as shown in Figs. 1, 1A, and 1B)); and 
a step of directly contacting the internal surface (100c) at one or more undulations (see Fig. 2 - a type of one or more undulations of element 90 are shown) of said undulating tube outer surface (Col. 4, Lines 9-12 - “…primary fuel tube 90 shown including…the spiral outer surface…” (see Figs. 1 and 2 - portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is between 100a and 100b)) along at least the portion of the length of the elongated fuel tube between said spaced apart joints (J3, J4)(see Figs. 1-2 and Col. 4, Lines 9-14 - “…primary fuel tube 90 is shown including a generally helical spiral 90c along its intermediate length between the ends 90a, 90b thereof with the spiral outer surface or wall engaging the inner surface or wall 100c of the secondary fuel tube in line-to-line interference contact at one or more locations L therebetween…” (referenced locations L are shown in Fig. 2 between 100a (which includes J3 as shown in Fig. 1A and per Col. 4, Lines 1-2) and 100b (which includes J4 as shown in Fig. 1B and per Col. 4, Lines 2-5))).  
Re claim 35:
Goeddeke (second interpretation) discloses the method (see Figs. 1, 1A, 1B, and 2) of claim 32 (as described above), wherein said undulating tube outer surface (portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is shown in Figs. 1 and 2 between 100a and 100b) is also in direct contact with an outer surface (Modified Fig. 1A above - A (person having ordinary skill in the art would recognize element A, which references the portion of element 90 between 90a and 100a, is a type of outer surface of element 90)) of a second elongated fuel tube (90, elongated primary fuel tube - Col. 2, Line 63) disposed inside said elongated fuel tube (100) in said outer housing (10)(see Modified Fig. 1A above, Figs. 1 and 2 - the portion of spiral outer surface of element 90 referenced in Col. 4, Lines 9-12 which is shown in Figs. 1 and 2 between 100a and 100b (relied upon as the undulating tube outer surface) is shown in direct contact with element A in Modified Fig. 1A above (element A extends from the relied upon undulating tube outer surface which is a type of direct contact); element A in Modified Fig. 1A above is shown as a type of outer surface of element 90; element 90 is shown disposed inside element 100 within element 10 in Fig. 1).
Allowable Subject Matter
Claims 30-31 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 30-31 and 39 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “said second undulating tube surface being in contact with said internal surface defined by said outer housing at one or more locations of said second undulating tube surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 30-31.
Additionally, the prior art of record does not teach “directly contacting the internal surface at one or more undulations of said second undulating tube outer surface along at least the portion of the length of the second elongated fuel tube between said second spaced apart joints” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 39.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/6/22